DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claims 3-7, 22, 25, 27-56 are pending in the RCE filed 5/18/2022.  Claims 3 and 46 are independent.
Response to Amendment
The rejection of claims 1-26 under 35 U.S.C. 103 as obvious over Martin et al. (US 6,819,972 B1) in view of Uddin, “Indigo Ring Dyeing of Cotton Warp Yarns for Denim Fabric” Chemical and Materials Engineering 2(7): 149-154, 2014 is withdrawn upon consideration of the pre-Brief conference dated 2/4/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin D. Chan on 5/27/2022.
The application has been amended as follows: The application has been amended as follows:
The claims:
In claim 3, line 22, delete “similar to” and insert –of--. 
In claim 46,line 20, delete “similar to” and insert –of—.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 3-7, 22, 25, 27-56, renumbered 1-37, are allowable upon consideration of applicants’ information disclosure statement and consideration of the prior art.  
The prior art most pertinent to the instant claims is Martin et al. (US 6,819,972 B1).  Martin teach in figure 1, an assembled jean garment (jeans 100, 110) and figure 13, jeans made from fabric panels (1300) of a woven first material (i.e. indigo colored denim).  However, Martin do not teach or suggest the claimed system having the claimed  dark reference, a histogram, or a fabric response characteristic function as is defined in the independent claims 3 and 46. Further, Martin do not describe a value of a pixel in the laser input file is determined using the fabric response characteristic function and it would not have been obvious to one of ordinary skill in the art to arrive at the claimed system as recited by the instant claims because Martin et al. (US 6,819,972 B1) teach laser marking of denim to create warn looks, images, or new looks where the capability to continuously or discontinuously change the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any section of the pattern.  
None of the prior art of record teach or suggest the claimed system having a dark reference, a histogram, and a fabric response characteristic function as required by the system of independent claims 3 and 46.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761